UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6899


JASON MERRITT OVERBEY,

                    Petitioner - Appellant,

             v.

HAROLD W. CLARKE, Director of Virginia Department of Corrections,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, Senior District Judge. (3:19-cv-00583-HEH-RCY)


Submitted: October 25, 2021                                   Decided: October 28, 2021


Before WILKINSON, THACKER, and QUATTLEBAUM, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jason Merritt Overbey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jason Merritt Overbey seeks to appeal the district court’s order denying relief on his

28 U.S.C. § 2254 petition. We dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

       In civil cases, parties have 30 days after the entry of the district court’s final

judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court entered its order on May 4, 2020. Overbey filed the notice of

appeal on June 10, 2020. * Because Overbey failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we dismiss the appeal.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                DISMISSED




       *
         The date stamps on the envelope containing the notice of appeal and a dated money
order also inside in the envelope established that June 10 is the date prison officials
received the notice for mailing. See Fed. R. App. P. 4(c)(1) (requiring declaration in
compliance with 28 U.S.C. § 1746 stating date delivered to prison officials or “evidence
(such as a postmark or date stamp)” establishing date); Houston v. Lack, 487 U.S. 266, 276
(1988).

                                             2